EXHIBIT 10.31

Summary Description of PNM Resources, Inc. Officer Paid Time Off
Program Effective January 1, 2006

The Company provides for paid time off to Regular, full-time Officers under the
Officer Paid Time Off (PTO) Program.  Other classifications of employees are not
eligible for the benefits covered under this program.   See Definitions for
further information.  Unless otherwise specified, absences covered under this
program are paid at the Officer's straight time rate.

With PTO, each Officer gets a bank of time off each calendar year.  The general
rules of PTO use are:

 * PTO is used for vacation, personal days and sick time (up to seven
   consecutive calendar days, generally five PTO days).
 * PTO is designed to be used each calendar year.  Only 100 hours can be carried
   over from year to year for full-time employees. 
 * PTO can be sold during the annual Open Enrollment.  Up to 50% of the
   following year's bank can be sold during Open Enrollment.  PTO cannot be sold
   at any other time.
 * PTO is not used for holidays, jury time, approved funeral leave, military
   leave, voting time, or doctor appointments (for the employee only).
 * PTO is not used after Short Term Illness/Injury (STI) benefits begin
   (generally seven consecutive calendar days, or five PTO days).

Officers are awarded twenty-five (25) days of paid time off annually until the
Officer's years of service would entitle them to more paid time off under the
employee program. 

Once the Officer is entitled to more time off under the employee program
(achieved more than 13 years of service), he/she will receive time off pursuant
to that program.  Under the employee program, PTO is based on an employee's
years of service.  The more service an employee has, the more time off he/she
gets each calendar year. 

 

Service
(years)

PTO Hours

PTO Days

 

Service
(years)

PTO Hours

PTO Days

< 1

Pro-rated

Pro-rated

22

232

29

1

128

16

23

240

30

2

136

17

24

248

 31

3

144

18

25

256

32

4

152

19

26

264

 33

5

168

21

27

272

34

6

168

21

28

280

 35

7

168

21

29

288

36

8

176

22

30

296

 37

9

176

22

31

304

38

 

--------------------------------------------------------------------------------


10

176

22

32

312

 39

11

184

23

33

320

40

12

192

 24

34

328

 41

Service
(years)

PTO Hours

PTO Days

 

Service
(years)

PTO Hours

PTO Days

13

200

25

35

336

42

14

208

 26

36

344

 43

15

208

26

37

352

44

16

208

26

38

360

 45

17

208

26

39

368

46

18

216

27

40

376

 47

19

216

27

41

384

48

20

224

28

42

392

 49

21

224

28

43

400

50


DEFINITIONS

Absence - any time an employee is not present at the assigned work location
during scheduled work hours.

Company - PNM Resources, Inc. or any of its affiliates.

Full-time Status - Employees who regularly work 32 hours or more per week.

Officer - An employee of the Company in a position of Vice President or higher.

Regular Status - Employees who have successfully completed their Introductory
Status.